i          i        i                                                                   i     i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00882-CV

                                     IN THE MATTER OF P.N.H.

                      From the 289th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-JUV-00431
                             Honorable Carmen Kelsey, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 9, 2009

AFFIRMED

           This is an appeal from an order of adjudication and an order placing appellant in the custody

of the Chief Juvenile Probation Officer of Bexar County for placement outside the home.

           Defendant’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record and demonstrating that there are no arguable grounds to be advanced.

Counsel concludes that the appeal is without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). Appellant and her mother were informed of appellant’s right to

review the record. Counsel provided appellant and her mother with a copy of the brief and advised

appellant of her right to file a pro se brief. Appellant did not file a pro se brief.
                                                                                                           04-08-00882-CV

         After reviewing the record and counsel’s brief, we agree the appeal is frivolous and without

merit. Accordingly, we affirm the trial court’s judgment, and we GRANT appellate counsel’s

motion to withdraw.1 Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.);

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).



                                                                   Sandee Bryan Marion, Justice




         1
           … No substitute counsel will be appointed. See In re Schulman, 252 S.W .3d 403, 408 n.22 (Tex. Crim. App.
2008). Should defendant wish to seek further review of this case by the Texas Court of Criminal Appeals, defendant
must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last timely
motion for rehearing that is overruled by this court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review must
be filed with this court, after which it will be forwarded to the Texas Court of Criminal Appeals along with the rest of
the filings in this case. See T EX . R. A PP . P. 68.3. Any petition for discretionary review must comply with the
requirements of Texas Rules of Appellate Procedure 68.4.

                                                             -2-